Citation Nr: 1620150	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  12-23 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for rotting and decaying teeth, claimed as secondary to medications taken for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel





INTRODUCTION

The Veteran had active duty service from August 1971 through August 1974 and from February 1976 through February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran has perfected a timely appeal of that decision.

The Veteran requested initially in his VA Form 9 substantive appeal that a Travel Board hearing be scheduled.  Accordingly, a Travel Board hearing was scheduled to take place in March 2016 at the Portland RO.  According to the Veterans Appeals Control and Locator System (VACOLS), the Veteran notified VA, on the date of the scheduled hearing, that he wished to cancel the hearing and did not appear.  Neither the Veteran nor his representative has made a renewed hearing request.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In support of his service connection claim, the Veteran alleges that medications that he has taken for his service-connected PTSD have caused side effects of dry mouth, which in turn, contributed to cause dental decay.

Private mental health treatment records from Kaiser Permanente, dated November 1993, note complaints of dry mouth that was apparently attributed to Nortriptylene, an anti-depressant being taken by the Veteran at that time.  Subsequent private and VA treatment records show that the Veteran has taken other anti-depressant medications since 1987, including:  Trazadone, Imipramine, Wellbutrin, Celexa, Citalopram, Serzone, Risperidone, Paxil, and Prozac.

Consistent with the Veteran's assertion that he has dental decay, VA dental treatment records note that the Veteran has a history of undergoing procedures to restore various teeth.  A November 2014 VA dental examination revealed multiple missing teeth.  Although the examiner opined that the loss of the Veteran's teeth were secondary to inadequate oral hygiene and failure to receive appropriate dental care, the examiner did not consider or address in his opinion whether the Veteran has dry mouth, whether any dry mouth is attributable to any of the Veteran's PTSD medications, and if so, whether the dry mouth condition contributed to cause the Veteran's dental decay and resulting loss of teeth.

Given the Veteran's contentions and the treatment history shown in this case, the examiner's failure to address the questions posed above renders his opinion incomplete.  Accordingly, the Veteran should be afforded a new VA dental and oral examination.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the examination ordered above, the Veteran should be asked to identify any private and/or VA treatment providers who have rendered any dental and/or oral treatment since November 2014.  VA must then make efforts to obtain the records for treatment identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided dental and/or oral treatment since November 2014.
 
2.  After the foregoing development has been completed to the extent possible, the Veteran an addendum opinion should be obtained in connection with the November 2014 VA examination.  If determined necessary, schedule the Veteran to attend a VA dental/oral examination to determine the nature and etiology of his dental disability.  The claims file and a copy of this remand should be provided to the examiner for review.  For purposes of this examination, the examiner will note that the Veteran has taken various anti-depressant medications since at least 1987, to include:  Nortriptyline, Trazadone, Imipramine, Wellbutrin, Celexa, Citalopram, Serzone, Risperidone, Paxil, and Prozac.  The examiner will note also that the Veteran reported having dry mouth that was attributed to Nortriptylene in November 1993.

All necessary tests and studies should be conducted.  The examiner should provide diagnoses for all dental/oral conditions found on examination, and also, provide opinions as to the following questions:

(a) for each diagnosed condition, is it at least as likely as not that the diagnosed condition was caused or aggravated by a service-connected disability, to include side effects from medications taken by the Veteran to treat his PTSD?

(b) does the Veteran have dry mouth?  If so, is it at least as likely as not that the Veteran's dry mouth was caused or aggravated by medications taken by the Veteran to treat his PTSD?  Is it also at least as likely as not that any of the diagnosed dental/oral conditions were caused or aggravated by the Veteran's dry mouth?

The examiner should note that aggravation means permanently worsened beyond normal progression.  If the examiner finds that a disability was aggravated by the service-connected PTSD, or medications taken therefore, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

A report of the examination should be prepared and associated with the Veteran's claims file.  For all stated findings and conclusions, the examiner should provide a complete rationale that includes citation to any relevant facts, evidence, or medical principles.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide further supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

3.  After completion of the above development, the issue of the Veteran's entitlement to service connection for rotting and decaying teeth, claimed as secondary to medications taken for service-connected PTSD, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




